DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200235333 (Sung et al) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Concerning claim 1, Sung discloses a method of manufacturing a display apparatus (Figs. 1-6) including a display area (DA), a first non-display area (PA1) located around the display area and including a pad area ([0047]) on one side of the first non-display area, and a second non-display (PA2) area at least partially surrounded by the display area, the method comprising:
forming a thin-film transistor (210) on a substrate (100) at a location corresponding to the display area, and forming a planarization layer (140) to cover the thin-film transistor (Fig. 2 and [0064]);
forming, on the planarization layer, a pixel electrode (310) electrically connected to the thin-film transistor and a pixel defining layer (150) exposing at least a center portion of the pixel electrode (Fig. 2); and
defining, at a location corresponding to the second non-display area, at least one groove (G1) extending from a surface of the substrate in a thickness direction of the substrate, the at least one groove having a closed curve shape (Fig. 2),
wherein, when the thin-film transistor is formed, a voltage line (420) for applying a voltage to the display apparatus is formed together with the thin-film transistor at a location corresponding to the first non-display area (Fig. 2 and [0072]), and
when the at least one groove is formed, a portion of the planarization layer disposed between the pad area and the display area is simultaneously removed such that a portion of the voltage line between the pad area and the display area is exposed (Figs. 2 and 5 and [0104]).
Considering claim 2, Sung discloses wherein the substrate has a multi-layered structure in which a first base layer (101), a first barrier layer (102), a second base layer (103), and a second barrier layer (104) are sequentially stacked, and
the at least one groove is defined to extend from the second barrier layer to at least a portion of the second base layer in the thickness direction of the substrate (Figs. 2 and 5).
Continuing to claim 3, Sung discloses wherein, before the forming of the at least one groove, a cover layer (650) is formed on the entire substrate,
the cover layer is patterned to define openings in the cover layer at a location where the at least one groove to be defined and a location between the pad area and the display area ([0095]), and
forming the at least one groove and removing a portion of the planarization layer disposed between the pad area and the display area is performed via the openings (Figs. 2 and 5).
Regarding claim 4, Sung discloses wherein the at least one groove is formed and the portion of the planarization layer disposed between the pad area and the display area is removed by performing dry etching using the cover layer as a mask (Figs. 2 and 5).
Referring to claim 6, Sung discloses wherein, when the portion of the planarization layer disposed between the pad area and the display area is removed, a first dam (610) and a bank (611) which surround the display area are formed, and the voltage line is exposed in an adhesion area between the first dam and the bank (Fig. 2).
Regarding claim 7, Sung discloses further comprising:
forming an intermediate layer (320) including an emission layer on the pixel electrode and an opposite electrode (330) on the intermediate layer;
sequentially forming a first inorganic encapsulation layer (510), an organic encapsulation layer (520), and a second inorganic encapsulation layer (530) on the opposite electrode ([0080], and [0082]-[0083]); and
defining a through hole (H) within an area defined by the at least one groove (Fig. 4).
Pertaining to claim 8, Sung discloses wherein the first inorganic encapsulation layer directly contacts the voltage line and the second inorganic encapsulation layer in the adhesion area (Fig. 2).
As to claim 9, Sung discloses wherein the at least one groove includes a first groove which surrounds the through hole, and a second groove which is located between the first groove and the through hole and surrounds the through hole (Fig. 4), the organic encapsulation layer fills the first groove (Fig. 5), and
the first inorganic encapsulation layer and the second inorganic encapsulation layer directly contact each other within the second groove (Fig. 5).
Concerning claim 11, Sung discloses wherein the thin-film transistor comprises a semiconductor layer (211), a gate electrode (213), a source electrode (215), and a drain electrode (217),
a first inorganic insulating layer (120) is formed between the semiconductor layer and the gate electrode to correspond to the entire substrate, and a second inorganic insulating layer (130) is formed between the gate electrode and the source and drain electrodes to correspond to the entire substrate (Fig. 2), and
the first inorganic encapsulation layer directly contacts the second inorganic insulating layer in the adhesion area (Fig. 2).
Considering claim 12, Sung discloses wherein the pixel defining layer is formed on the planarization layer and disposed between the pad area and the display area, and
when the at least one groove is formed, the pixel defining layer and the planarization layer are removed from the adhesion area (Fig. 5).

Allowable Subject Matter

Claims 5, 10, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 recites the limitations wherein the cover layer includes at least one of tin indium oxide, zinc indium oxide, tin zinc indium oxide, gallium zinc oxide, and gallium zinc indium oxide. This limitation in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claim 10 depends from this claim and is allowable for at least that reason.
Claim 13 recites the limitations  wherein the voltage line comprises a first voltage line and a second voltage line which apply different voltages from each other, the first voltage line comprises a first main voltage line formed between the display area and the pad area to correspond to a first edge of the display area, and a first connection unit extending from the first main voltage line to the pad area, the second voltage line comprises a second main voltage line which surrounds a remaining edge of the display area other than the first edge, and a second connection unit extending from the second main voltage line to the pad area, and respective portions of the first connection unit and the second connection unit which are between the pad area and the display area are exposed. This limitation in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art.
Claim 14 recites the limitations wherein the voltage line is a three-layered layer including a first metal layer, a second metal layer, and a third metal layer, and an etch rate of the second metal layer is greater than an etch rate of each of the first metal layer and the third metal layer. This limitation in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        06/02/22